Exhibit 10.1

 

 

PORTIONS OF THIS EXHIBIT MARKED BY [**] HAVE BEEN OMITTED PURSUANT TO RULE
601(B)(10) OF REGULATION S-K. THE OMITTED INFORMATION IS (I) NOT MATERIAL AND
(II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY
DISCLOSED.

 

 

Amendment No. 1
To
Fuel Sales Agreement

 

 

This Amendment (this “Amendment”), made as of April 22, 2020 (the “Amendment
Effective Date”), by and Gevo, Inc., a Delaware corporation (“Seller”), and
Delta Air Lines, Inc., a Delaware corporation (“Buyer”), amends the Fuel Sales
Agreement dated as of December 11, 2019 (the “Agreement”). Each of Seller and
Buyer is referred to in this Amendment as a “Party” and collectively are
referred to herein as the “Parties.” Capitalized terms not otherwise defined in
this Agreement shall have the respective meanings assigned to them in the
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree to amend the Agreement as
follows:

 

1.

Section 3.3 of the Agreement is hereby amended by replacing “March 1, 2023” with
“June 30, 2024”.

 

2.

The following is hereby added as a new Section 3.5:

 

 

“3.5

Notwithstanding any contrary provision hereof, if as of the Commencement Notice
Date, the Brent Crude Price is less than $[**], Buyer shall have the right to
notify Seller that Buyer is electing to eliminate the take or pay requirements
of this Agreement (any such notice, a “Delivery Modification Notice”). Any
Delivery Modification Notice issued by Buyer must be delivered to Seller no
later than ten (10) days after Buyer’s receipt of Seller’s notice specifying the
Commencement Date, after which time Buyer’s right to furnish a Delivery
Modification Notice shall expire and the Agreement shall continue in full force
and effect pursuant to its terms. If Buyer timely delivers a Delivery
Modification Notice to Seller, then for the duration of the term of this
Agreement (i) Buyer shall have the right, but not the obligation, to request
from time to time that Seller sell Fuel to Buyer at a price to be mutually
agreed by the Parties (it being understood that the pricing set forth in Section
5.2 shall not apply) and otherwise on the terms and subject to the conditions
set forth herein, (ii) if so requested by Buyer, Seller shall only be obligated
to sell Fuel to Buyer on an As Available Basis and Seller shall have no
liability whatsoever if for any reason Buyer requests Fuel from Seller but
Seller does not supply such Fuel, (iii) Seller shall be free to sell any and all
Fuel from Seller’s Facility to third parties without any restrictions or
obligations to Buyer whatsoever, and (iv) all of the terms and conditions in
this Agreement pertaining to the take or pay nature of the Agreement, including
the Minimum Annual Contract Quantity, shall be null and void or modified, as
appropriate, mutatis mutandis, to reflect the foregoing.”

 

3.

Section 5.2 of the Agreement is hereby deleted in its entirety and replaced with
the following:

 

 

“5.2

Pricing shall be determined based on the Brent Crude Price as of the
Commencement Notice Date, as per the table below.

 

Brent Crude Price (Commencement Notice Date)

Neat Price (Seller’s Facility)

Between $[**]/bbl and $[**]/bbl

$[**] per gallon

Over $[**]/bbl

$[**] per gallon”

 

 

4.

Section 5.6 of the Agreement is hereby deleted in its entirety and replaced with
the following:

 

 

“5.6

Prior to Financial Closing, upon the request of Seller the Parties shall work
together in good faith for up to sixty (60) Days to agree on reasonable credit
support terms with the sole purpose of securing Financing through Seller’s
Lenders. If, after such sixty (60) Day period, the Parties are unable to agree
on reasonable credit support terms mutually acceptable to Buyer, Seller and
Seller’s Lenders, Seller shall have the right, at any time prior to Financial
Closing, to terminate this Agreement upon twenty (20) days’ written notice to
Buyer. If Seller terminates this Agreement pursuant to this Section 5.6, this
Agreement shall forthwith be of no further force or effect and neither Party
shall have any liability to the other hereunder.”

 

5.

The following defined terms are added to the definitions contained in Annex I,
Section 1:

 

“As Available Basis” means that Seller, in its sole discretion, has Fuel
available for sale from Seller’s Facility for supply to Buyer.

 

“Brent Crude Price” means the trailing three (3) month average (Globex:CSX) of
the prompt-month’s future price of Brent crude in dollars per barrel measured as
of the Commencement Notice Date.

 

“Commencement Notice Date” means the date that Seller provides Buyer with sixty
(60) days’ prior written notice of the Commencement Date pursuant to Section
3.2(a).

 

“Financial Closing” means the earlier of: (a) the date upon which funds are
available for distribution by the Lenders to Seller under the initial Financing
for the construction of Seller’s Facility; and (b) the date upon which Seller
has issued a notice to proceed to commence with construction of Seller’s
Facility.

 

“Financing” means each construction, interim, long-term debt or equity
financing, refinancing, and/or credit support arrangement related to all or a
portion of the development, construction, or operation of Seller’s Facility.

 

“Lender” means any Person or agent or trustee of such Person who agrees to
provide Financing to Seller’s Facility.

 

6.

Annex III – Credit Support Requirements, together with its Exhibits and Annexes,
is hereby deleted in its entirety.

 

7.

Section 12.1(e) of Annex 1 to the Agreement is hereby deleted in its entirety.

 

8.

The last sentence of Section 12.2 of Annex 1 to the Agreement is hereby revised
as follows: “For clarity, this shall non-exhaustively include the right to
forthwith terminate the Agreement and/or any Location Agreement on written
notice to the Defaulting Party.”

 

9.

This Amendment: (a) constitutes the entire agreement between the parties with
respect to the amendment(s) set forth herein and supersedes all prior
understandings, agreements, written or oral, between the parties relating
thereto; and (b) shall prevail over any conflicting terms and conditions in the
Agreement. Except to the extent amended hereby, the Agreement shall be and
remain in full force and effect.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the Amendment Effective Date.

 

 

Gevo, Inc.

 

Delta Air Lines, Inc.

 

By

 

/s/ Timothy J. Cesarek

 

 

By

 

/s/ Matt O’Mahoney

 

Name

 

Timothy J. Cesarek

 

 

Name

 

Matt O’Mahoney

 

Title


Chief Commercial Officer

 

 

Title

 

Managing Director – Jet Fuel Procurement

 

 